By the Court.
The .proof of notice may be made either before the commissioner or at the time the affidavit is offered here. It is often done before the commissioner, and is in many cases most convenient but is not indispensable. No rulo forbids it when the affidavit is offered. It may be made by parol, under the direction of the court; and when proper the court may direct it to be reduced to writing. Any other practice would be burthensome and inconvenient, and render it necessary to come prepared with proof of every notice of argument by affidavit taken on four days’ notice.